Citation Nr: 0932359	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  02-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1989.  He also appears to have had earlier period 
of active duty service lasting approximately 4 months which 
has not been verified.  The Veteran died in December 1999, 
and the appellant is his surviving spouse.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In August 2004, the Board issued a decision which denied the 
appellant's claims herein.  Thereafter, she appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2006, the Court issued an 
Order which set aside the Board's August 2004 decision, and 
remanded the matter for additional evidentiary development.  
In June 2007, and again in April 2009, the Board remanded 
this matter for additional evidentiary development.  


FINDINGS OF FACT

1.  A December 1999 certificate of death indicates that the 
Veteran died in December 1999, at the age of 54.  The 
certificate of death lists the immediate cause of death as 
colon cancer.

2.  At the time of his death, the Veteran had no service-
connected disabilities.

3.  Colon cancer was not present in service or for many years 
thereafter, and is not shown to be related to service or to 
any incident of service origin.  

4.  A permanent and total evaluation for a service-connected 
disability or disabilities was not in effect at the time of 
the Veteran's death.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).  

2.  The criteria for basic eligibility for Survivors' and 
Dependents' Educational Assistance benefits under the 
provisions of Title 38, Chapter 35, United States Code, have 
not been met.  38 U.S.C.A. §§ 3500, 3501, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.807 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim for service connection 
for the cause of the Veteran's death, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Specifically, a February 
2008 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 
Vet. App. 342 (2007); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice is not required regarding the issue entitlement 
to Survivors' and Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35 because this claim can not be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Moreover, the RO obtained a medical 
opinion regarding the etiology of the cause of the Veteran's 
death.  38 C.F.R. § 3.159(c)(4).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of her claims herein.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the appellant or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The appellant should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

I.  Service Connection for Cause of Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disorder to be the cause of death, it must singly, 
or with some other condition, be the immediate or underlying 
cause, or be etiologically related.  Id.  For a service-
connected disorder to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

The Veteran's death certificate indicates that he died in 
December 1999 at the age of 54.  According to the certificate 
of death, the cause of the Veteran's death was colon cancer, 
and the approximate interval between onset of this condition 
and death was twenty-two months.  At the time of the 
Veteran's death, service connection was not in effect for any 
disability.    

The Veteran served on active duty from December 1969 to 
September 1989 as a pilot in the United States Air Force.  
Prior to this period of service, the Veteran had 4 months and 
11 days of active service.  The Veteran's service medical 
records are negative for any complaints or findings of colon 
cancer.  According to his service treatment records, in July 
1978, the Veteran was treated for diarrhea and stomach 
cramps.  Physical examination showed that his abdomen was 
soft and non-tender.  The diagnosis was gastroenteritis, and 
Kaopectate was prescribed.  In March 1984, the Veteran was 
treated for complaints of abdomen cramping and pain, and 
diarrhea.  The diagnosis was probable gastroenteritis.  In 
February 1986, the Veteran was treated for complaints of 
diarrhea.  The assessment was acute gastroenteritis.  
According to the records, in October 1987, the Veteran 
underwent a flying periodic examination.  At that time, the 
Veteran's abdomen and viscera were clinically evaluated as 
normal.  It was noted that his stool was negative for occult 
blood.  In August 1989, the Veteran underwent a separation 
examination.  At that time, the Veteran's abdomen and viscera 
were clinically evaluated as normal.  It was also noted that 
the Veteran's rectum and prostate were normal to digital 
examination, and that his stool was negative to occult blood.  

Private medical records, from November 1994 to April 1999, 
include an October 1996 treatment report which noted the 
Veteran's complaints of "a little bit of abdominal 
discomfort, crampy sensation in the suprapubic area."  The 
report noted that the Veteran underwent a flexible sigmoid 
examination for routine screening purposes.  The procedure 
revealed an unremarkable colon, without polyp, tumor 
ulceration, or mucosal abnormality.  The report concluded 
with an impression of abdominal achiness, probably 
musculoskeletal in nature, and negative sigmoid examination.

A January 1998 treatment report noted the Veteran's five-day 
history of cramping abdominal pain.  In a March 1998 
consultation note, the Veteran first noted some crampy 
abdominal pain in the bilateral lower quadrants about three 
months previously.  The pain resolved after a short period of 
time and he had not had any problems since.  The Veteran was 
seen by his primary care physician, who performed a rectal 
examination which was hemoccult positive.  The Veteran 
subsequently underwent a colonoscopy which demonstrated a 
large fungating mass present in the right colon, consistent 
with a colon carcinoma.  It was noted that the Veteran's past 
medical history revealed no major medical illnesses.  The 
impression was right colon carcinoma. 

The private medical records also include a treatment record, 
dated in April 1999, which shows that at that time, the 
Veteran was undergoing chemotherapy for his diagnosed colon 
cancer, and had presented himself for a follow-up visit.  In 
regard to the history of the Veteran's illness, it was 
reported that he was in his usual state of health until 
February 1998 when he noticed a slight discomfort in his 
abdomen.  The Veteran had previously undergone a fiberoptic 
sigmoidoscopy at age 50 which revealed no abnormalities.  The 
Veteran ultimately underwent a colonoscopy and was found to 
have adenocarcinoma.  In March 1998, the Veteran underwent 
"resection," and pathology reports revealed that the liver 
contained metastatic adenocarcinoma, along with a resection 
of the adenocarcinoma of the cecum, moderately 
differentiated.  The tumor was four centimeters (cm.) in 
greatest dimension and invaded through the muscularis propria 
and into the subserosa.  Three of 14 pericolonic lymph nodes 
were found to be positive.  The Veteran then went for edge 
resection of the liver which revealed only a single focus of 
metastatic adenocarcinoma of the colon, with clean margins.  
The Veteran subsequently underwent chemotherapy.  Following 
the chemotherapy, the Veteran was found to have recurrence 
within the liver.  Thus, the Veteran again underwent 
chemotherapy.  The impression was that the Veteran had 
metastatic disease to the liver, with a right-sided colon 
cancer primary. 

A private medical statement from M.G., M.D., dated in April 
2001, shows that at that time, Dr. G. stated that in response 
to the appellant's question of the Veteran's colon cancer in 
relation to Agent Orange, there was no solid data to point in 
that direction.  Dr. G. indicated that there could be a 
relation between Agent Orange and soft tissue sarcoma, but 
that that was not the Veteran's illness.  According to Dr. 
G., in regard to the appellant's second question about 
whether or not the Veteran's colon cancer was a pre-existing 
condition when he was in the service, Dr. G. noted that he 
recalled the appellant mentioning that it had been eight 
years from the time of the Veteran's discharge to the time of 
his diagnosis.  Dr. G. reported that the data from malignant 
transformation of polyps indicated that it may take up to 10 
years for a polyp to become malignant and a clinical cancer.  
Therefore, Dr. G. opined that if the Veteran had a polyp 10 
years ago, it was not unreasonable to state that the initial 
lesion that led to the Veteran's cancer was present at that 
time.  However, Dr. G. noted that it could not be proven that 
the appellant had a polyp 10 years ago because he supposed 
that the Veteran had not had a colonoscopy at that time.     


A private medical statement from R.A.W., M.D., indicated that 
he was involved in the care of the Veteran from December 1998 
to March 1999.  Dr. W. indicated that the Veteran came to the 
University of Texas M.D. Anderson Cancer Center in December 
1998, in the setting of metastatic colon cancer.  According 
to Dr. W., the Veteran was initially diagnosed with colon 
cancer in the early part of 1998.  He was found at the time 
of presentation to have metastatic disease to the liver.  Dr. 
W. reported that given the advanced nature of the Veteran's 
disease at the time of the initial diagnosis, one would 
suspect that the Veteran's colon cancer had been present for 
an extended period of time.  According to Dr. W., it was 
likely that the Veteran's tumor started some years before his 
presentation with metastatic disease in the early part of 
1998.  

In this statement, Dr. W. noted that based on evolving 
literature, "we understand that patients" who developed 
colon cancer probably did so on the basis of transformation 
of colonic polyps to a dysplastic phonotype, and then to 
subsequently transform into an overtly malignant process.  
According to Dr. W., such a tumor would then become invasive, 
metastasize to regional lymph nodes, and ultimately to other 
organs, with a predilection to spread to the liver.  Dr. W. 
indicated that it was quite possible that the Veteran had 
colonic polyps with potential to transform to a malignant 
phenotype for many years prior to the development of that 
adenocarcinoma, and then more time elapsed before he 
ultimately presented with metastatic disease.  According to 
Dr. W., "we would think" that that process could develop 
over a time course as long as 10 years, perhaps longer.  Dr. 
W. noted that based on that possibility, "we would suggest" 
consideration that colonic polyps were present at the time of 
the Veteran's discharge from the military, and that those 
polyps ultimately converted to a malignant phenotype, became 
aggressive and evolved into widespread metastatic disease.  
Dr. W. indicated that the aforementioned situation was an 
incurable situation.      

In the appellant's Notice of Disagreement (NOD), dated in 
December 2001, the appellant stated that the private medical 
statements from Dr. G. and Dr. W. showed that colon cancer 
developed as a result of transformation of colon polyps, that 
developed over a course of time from as long as 10 years, or 
longer.  Thus, the appellant noted that the Veteran's 
discharge was in September 1989, and he was diagnosed with 
colon cancer in March 1998, which was "well within that 10-
year window."  Accordingly, the appellant maintained that 
the private medical statements from Dr. G. and Dr. W. 
supported her contention that at the time of the Veteran's 
separation from the military, he had colon polyps, which 
eventually became malignant and caused his death.  

In April 2002, the appellant submitted copies of articles 
from medical journals in support of her claim.  According to 
the articles, polyps could evolve into colon cancer over a 
period of many years, 10 to 15 years.  

In April 2002, the RO requested a medical opinion from a VA 
oncology specialist.  The RO specifically requested that the 
specialist review the Veteran's claims file and provide an 
opinion regarding whether the Veteran's death from colon 
cancer was related to his military service.  A VA opinion, 
dated in April 2002, shows that at that time, a VA physician 
from the oncology department stated that he had reviewed the 
Veteran's claims file.  The examiner stated that the Veteran 
died of colon cancer in 1999.  According to the examiner, the 
Veteran's colon cancer was detected in March 1998, after 
symptoms had developed for which he had sought medical 
attention in January 1998.  At the time of diagnosis, the 
tumor was four cm in the cecum, with extracapsular invasion, 
and was metastatic to the pericolonic lymph nodes and the 
liver.  According to the examiner, the contention raised by 
Dr. W., a gastrointestinal oncologist at M.D. Anderson Tumor 
Institute, was that the Veteran's tumor could have been 
caused by polyps that were pre-existing the Veteran's 
discharge from the military approximately 10 years earlier.  
Other relevant information in the medical record included 
that (1) the Veteran underwent a flexible sigmoidoscopy in 
1996, (2) there was no family history of colon cancer, (3) 
there was a family history of other malignancies, (4) one 
additional polyp was reported in the resected colon, and (5) 
the tumor was very aggressive with multiple mitotic figures.  
The examiner noted at that time that there was no information 
in the record as to why the flexible sigmoidoscopy was done 
or who did the procedure.  According to the examiner, it was 
presumed from the record that the procedure did not show any 
abnormalities (which has since been found to be correct).

In the April 2002 VA medical opinion, the examiner stated 
that the issue was whether the Veteran's colon cancer was 
service-connected, i.e., that polyp(s) was/were present prior 
to his discharge, which progressed in the intervening 10 
years to metastatic colon carcinoma.  The examiner noted this 
argument was highly speculative and could neither be proved 
or disproved.  According to the examiner, the argument in 
favor of the colon cancer being longstanding was that the 
cancer was located in the cecum.  The tumor was a sessile 
mass which suggested that it developed from a polyp.  The 
examiner indicated that when tumors developed in that region 
of the colon, the patient tended to have fewer early symptoms 
because of its distensibility.  According to the examiner, 
tumors tended to be large at diagnosis unless detected during 
screening colonoscopy.  The examiner noted that as Dr. W. 
correctly stated, polyps could take a long time to develop 
into a colon cancer and metastasize.  The presence of a polyp 
in the resected colon was not relevant to the discussion 
since there was no way to determine when the polyp developed.  
According to the examiner, the arguments against the long 
duration were (1) that the tumor was very aggressive at 
diagnosis, which suggested a rapid growth rate and the rapid 
development of metastasis, and (2) that there was no reported 
evidence of blood in the patient's stool at the time of the 
flexible sigmoidoscopy in 1996.  As stated above, there was 
no information available to indicate how long the Veteran's 
cecal polyp, which eventually developed into the colon 
carcinoma, might have been present.  The examiner indicated 
that it would have been useful to have the medical history 
which initiated the flexible sigmoidoscopy, as well as the 
actual report.  According to the examiner, if there were 
symptoms potentially referable to a cecal polyp or mass 
and/or evidence of blood in the stools, that would support 
the contention that there was a pre-existing lesion in 1996.  
The examiner stated that unfortunately, in retrospect, the 
Veteran's physician(s) chose to do a flexible sigmoidoscopy.  
According to the examiner, that procedure would not be 
considered adequate for screening purposes since it did not 
evaluate the cecum.  If a colonoscopy had been done and had 
identified a cecal polyp that would not have proved that the 
polyp was present at the time of the Veteran's discharge from 
the Air Force approximately 10 years earlier.  However, if 
the colonoscopy had found the polyp which became malignant or 
the presence of a cecal tumor, the procedure quite possibly 
would have identified the tumor at an earlier stage and might 
have saved his life.                 

In March 2003, the appellant submitted evidence in the form 
of copies of excerpts from a medical article.  The article 
deals with the incidence of cancers, including colon cancer, 
in pilots and flight personnel.  

In January 2008, the appellant submitted copies of additional 
medical articles in support of her claim.  Two of these 
articles indicated that a colonoscopy visualizes more of the 
colon that a flexible sigmoidoscopy, and that a flexible 
sigmoidoscopy may miss as many as half the lesions in the 
colon.  Another article on colon polyps indicated that it 
takes about five years for a medium-size adenoma to develop 
and about ten years for a cancer to develop. 

In July 2008, a VA medical opinion indicated the Veteran's 
claims file had been reviewed, including the Veteran's 
detailed medical and service record, arguments from the 
appellant, "dispositions" from the appellant's attorney, 
"dispositions" from the Board, and medical opinions 
previously submitted herein by the VA and private physicians.  
Based upon this review, the physician stated that it was at 
best speculative as to whether the Veteran's death was 
related to his military service.  The physician also stated, 
"I completely agree with the earlier observations of [the VA 
physician in 2002] in this matter."

In June 2009, a VA medical opinion noted that the Veteran's 
claims folder had been reviewed, which at the time included 
the report of the Veteran's October 1996 flexible 
sigmoidoscopy.  Based on this review, the physician opined 
that it was "less likely as not that the veteran's military 
service caused or contributed substantially or materially to 
his death."  In support of this opinion, the physician noted 
that there was no evidence in the service medical records or 
records soon after discharge to suggest that the Veteran's 
colon cancer was present.  The physician noted that a 
flexible sigmoidoscopy allows for visualization of the distal 
colon, not the area of the cecum, and that there currently 
were not prospective randomized trials showing Agent Orange 
exposure as a cause for the development of adenocarcinoma of 
the colon.  

In general, service connection may be granted for an injury 
or disease incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 
1101(3) (West 2002); 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including malignant tumors).

The surviving spouse of a Veteran who died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the Veteran's death, and 
entitlement to DIC, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312.    

To summarize, the appellant contends that colon cancer "from 
inception to cancer" has a natural history of 10 to 15 
years.  According to the appellant, that time frame "would 
prove that the Veteran was ill during his active duty 
years," considering his discharge was in September 1989, and 
he was diagnosed with colon cancer in March 1998.  Thus, the 
appellant maintains that at the time of the Veteran's 
separation from the military, he had colon polyps, which 
eventually became malignant and caused his death.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A 
lay person cannot, however, provide competent evidence by 
statements alone that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  When the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, she does not have the 
medical competence to link causally the Veteran's fatal colon 
cancer to his military service.  

In the instant case, it is the Board's determination that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.  

First, the Board acknowledges that the appellant is a 
surviving spouse for DIC purposes.  See 38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2008).  Turning to the merits 
of the appellant's case, the appellant does not contend, nor 
does it appear, that the Veteran had any service-connected 
disabilities at the time of his death.  Therefore, for 
entitlement to service connection for the cause of the 
Veteran's death to be granted, the evidence must show that a 
disability incurred in or aggravated by active service was 
either the principal or contributory cause of death.   

As previously stated, the cause of the Veteran's death was 
colon cancer.  There is no evidence of record which shows 
that the Veteran had colon cancer in service.  In addition, 
the Board recognizes that the Veteran's service treatment 
records show that he received intermittent treatment for 
complaints of diarrhea, and that he was diagnosed with acute 
gastroenteritis.  However, in the Veteran's October 1987 
flying periodic examination, the Veteran's abdomen and 
viscera were clinically evaluated as normal, and it was noted 
that the Veteran's stool was negative for occult blood.  
Additionally, the Veteran's separation examination reported 
the abdomen and viscera were normal.  Moreover, it was 
reported that the Veteran's rectum and prostate were normal 
to digital examination, and that his stool was negative to 
occult blood.  Furthermore, there is no evidence of record 
showing that the Veteran's colon cancer was manifested to a 
degree of at least 10 percent during the initial post-service 
year.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.     

The first evidence of record of the Veteran's colon cancer is 
in March 1998, approximately eight years after the Veteran's 
discharge from the military.  In this regard, the Board 
recognizes that the private medical statements from Dr. G., 
dated in April 2001, and Dr. W., dated in July 2001, support 
the appellant's contention that colon cancer "from inception 
to cancer" could have a natural history of 10 to 15 years.  
In the April 2001 statement, Dr. G. noted that the data from 
malignant transformation of polyps indicated that it could 
take up to 10 years for a polyp to become malignant and a 
clinical cancer.  In addition, in Dr. W.'s July 2001 
statement, Dr. W. indicated that patients who developed colon 
cancer probably did so on the basis of transformation of 
colonic polyps to a dysplastic phonotype, and then to 
subsequently transform into an overtly malignant process, and 
that process could develop over a time period as long as 10 
years, perhaps longer.  However, although polyps can take a 
long time to develop into a colon cancer and metastasize, 
there is no evidence that this is what happened in this 
particular case as the fact remains that there is simply no 
evidence that the Veteran had polyps or colon cancer during 
his period of active military service.  These opinions are 
speculative, and a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2003); see also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006) (finding doctor's opinion that 
"it is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); 
(Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative).  

To the extent that the April 2002 statement from Dr. G. is 
offered to show that the Veteran's colon cancer was due to 
Agent Orange exposure while he was in the military, colon 
cancer is not one of the diseases recognized as attributable 
to Agent Orange under applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  In addition, as previously stated, there 
is no competent medical evidence relating the Veteran's colon 
cancer, first shown many years after the end of his period of 
active military service, to the Veteran's period of service, 
or to any incident therein to include exposure to Agent 
Orange.  Moreover, in the appellant's December 2002 NOD, the 
appellant stated that she did not disagree with the RO's 
denial of benefits for service connection for the cause of 
the Veteran's death secondary to herbicide exposure, as there 
had been no positive association between herbicide exposure 
and colon cancer established.     
  
In the April 2002 VA medical opinion, the examiner noted that 
the argument that the Veteran had polyps at the time of his 
discharge, which progressed in the intervening 10 years to 
metastatic colon carcinoma, was highly speculative and could 
neither be proven or disproved.  The July 2008 VA medical 
opinion was in complete agreement with this determination.  
As noted by the examiner in the April 2002 VA medical 
opinion, although there is evidence both in support and 
against the aforementioned argument, this evidence in support 
of the argument is speculative, and the fact remains that 
there is no evidence that the Veteran had polyps or colon 
cancer during his period of active military service or was 
manifested during the initial post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this 
regard, the VA examiner in June 2009 opined that it was 
"less likely as not" that the Veteran's military service 
caused contributed materially or substantially to the 
Veteran's death.  The VA examiner reached this conclusion 
based upon a review of the Veteran's claims folders, 
including his service treatment records, as well as post 
service evidence received herein.


With respect to the article submitted by the appellant which 
deals with the incidence of cancers, including colon cancer, 
in pilots and flight personnel, the United States Court of 
Appeals for Veterans Claims (Court) has consistently held 
that medical statement and/or treatise evidence that was too 
generic and inconclusive as to the specific facts in a case 
was insufficient to establish causal link.  See Mattern v. 
West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  In this case, 
the submitted article merely discusses cancer incidence, 
including colon cancer, and mortality among pilots and flight 
personnel.  However, the article is very general in nature 
and it does not include consideration of any facts specific 
to the Veteran's circumstances.  As such, the article, 
standing alone, is insufficient to relate the Veteran's death 
from colon cancer to service, specifically to the Veteran's 
Military Occupational Specialty as an Air Force pilot.

Accordingly, in light of the above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2008). 

II. Eligibility for Survivors' and Dependents' Educational
Assistance under 38 U.S.C.A. Chapter 35

In this case, the appellant contends that she is basically 
eligible to receive Chapter 35 educational benefits.

In general, basic eligibility for Survivors' and Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code for the child, spouse, or surviving spouse 
of a Veteran exists if the Veteran: (1) was discharged from 
service under conditions other than dishonorable, or died in 
service; and (2) has a permanent total service-connected 
disability; or (3) a permanent total service-connected 
disability was in existence at the date of the Veteran's 
death; or (4) died as a result of a service-connected 
disability; or (if a serviceperson) (5) is on active duty as 
a member of the Armed Forces and now is, and, for a period of 
more than 90 days, has been listed by VA concerned as missing 
in action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
Government or power.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§ 3.807(a).

The Board finds that entitlement to basic eligibility for 
educational assistance under Title 38, United States Code, 
Chapter 35, is not warranted.  The record indicates that the 
Veteran was discharged with honorable service in September 
1989.  He died in December 1999, approximately 10 years after 
his separation from the military.  As discussed above, the 
Veteran did not die as a result of a service-connected 
disability.  Furthermore, a permanent and total evaluation 
for a service-connected disability or disabilities was not in 
effect at the time of the Veteran's death.  Therefore, in 
light of the above, entitlement to basic eligibility for 
educational assistance is not established.  As the law is 
dispositive of the appellant's claim, it must be denied 
because of the lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


